Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/315,570 filed May 10,  2021.  Claims 1- 8 are pending in this application and have been rejected below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 10 and claim 19) recite , “…. transmit, …, a request for a start of use of a resource, using an identification information of…: in response to receiving the request for the start of use, in a case in which the identification information of the user is included in next reservation information after a time when the request is received and the resource is not reserved for the time when the request is received, advance a start time of a reservation of the next reservation 15information after the time when the request is received; and permit the start of use of the resource identified by the next reservation information in which the start time is advanced..”   Claims 1-20, in view of the claim limitations, are directed to the abstract idea of  transmit, …, a request for a start of use of a resource, using an identification information of…: in response to receiving the request for the start of use, in a case in which the identification information of the user is included in next reservation information after a time when the request is received and the resource is not reserved for the time when the request is received, advance a start time of a reservation of the next reservation 15information after the time when the request is received; and permit the start of use of the resource identified by the next reservation information in which the start time is advanced.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited  transmit, …, a request for a start of use of a resource, using an identification information of…: in response to receiving the request for the start of use, in a case in which the identification information of the user is included in next reservation information after a time when the request is received and the resource is not reserved for the time when the request is received, advance a start time of a reservation of the next reservation 15information after the time when the request is received; and permit the start of use of the resource identified by the next reservation information in which the start time is advanced, and this manages personal behavior and commercial or legal interactions (including agreements in the form of contracts legal obligations advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are direct to certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ “A resource reservation system comprising: a terminal apparatus including first circuitry; and 5an information processing apparatus including second circuitry, the first circuitry of the terminal apparatus being configured to”, “to the information processing apparatus”, “ a user of the terminal apparatus, the second circuitry of the information processing apparatus being 10configured to”,” in claim 1; “The resource reservation system”,  “the second circuitry of the information processing apparatus is configured”,  “25the terminal apparatus”,  “the first circuitry of the terminal apparatus is configured”, “the first button 30and the second button, and the second circuitry of the information processing apparatus is configured to”, in claim 2; “the resource reservation system”, “the second circuitry of the information processing apparatus is configured”, in claim 3;  “the resource reservation system”,  “the first circuitry of the terminal apparatus is further configured to”, “ the information processing apparatus”,  “a button”, “20the second circuitry of the information processing apparatus”, “the terminal apparatus”,  “the first button and the second button”, in claim 4; “the resource reservation system” , “the second circuitry of the information processing apparatus”, “the second circuitry”, in claim 5; “the resource reservation system”, “the second circuitry of the information processing apparatus,” “second circuitry is configured,” in claim 6; “ an information processing apparatus”, “a terminal apparatus”,  in claim 7;   “a non-transitory computer-executable medium storing a program storing 15instructions, when executed by an information processing apparatus, that cause the information processing apparatus to”,  “a terminal apparatus communicable with the information processing apparatus”,  “a user of the terminal apparatus”, 20in claim 8; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea.  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the 

Furthermore, with respect to the  transmit … request…, receiving the request…, send … a request…, display the requested reservation  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The invention as claimed does not integrate a judicial exception into a practical application, and the claims do not recite an improvement in the function of the computer itself or any other technology or technical field.  


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)




In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to transmit … request…, receiving the request…, send … a request…, display the requested reservation, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, 

 Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung  (US 2020/0,118,045 A1) in view of  Holmes (US 10,311,383 B2).

Regarding Claim 1, 
A resource reservation system comprising: a terminal apparatus including first circuitry; and 5an information processing apparatus including second circuitry, the first circuitry of the terminal apparatus being configured to transmit, to the information processing apparatus, a request for a start of use of a resource, using an identification information of a user of the terminal apparatus, the second circuitry of the information processing apparatus being 10configured to: in response to receiving the request for the start of use, in a case in which the identification information of the user is included in next reservation information after a time when the request is received and the resource is not reserved for the time when the request is received, advance a start time of a reservation of the next reservation 15information after the time when the request is received; and permit the start of use of the resource identified by the next reservation information in which the start time is advanced.  

These claims are substantially similar to claim 7, and thus, is rejected for the reasons set forth above regarding claim 7. While claim 1 is directed to a resource reservation system comprising: a terminal apparatus including first circuitry; and 


Regarding Claim 2, 

The resource reservation system of claim 1, wherein 20the resource is a meeting room, in a case in which the identification information of the user is included in the next reservation information after a current time and the meeting room is not reserved for the current time,

Chung teaches an availability notification 620 indicates only that Room 135 is available for the next (upcoming) meeting, but is not able to confirm a booking of that room beyond the next meeting date., Chung [064]

 the second circuitry of the information processing apparatus is configured to send, to 25the terminal apparatus, a request for displaying a first button and a second button, the first button …

Chung teaches a scheduler interface with selectable recurring meeting (214) and auto-reserve meeting room (290)  buttons., Chung [Fig 1A], [Fig 1C], [Fig 2]


Although highly suggested, Chung does not explicitly teach:
“… allowing the user to start a next meeting earlier than a scheduled time in the next reservation information and use the meeting room,…”

Holmes teaches:
“… allowing the user to start a next meeting earlier than a scheduled time in the next reservation information and use the meeting room,…”

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622.


Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the  scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].

 the second button allowing the user to use the meeting room for a meeting different from the next meeting, 

Chung teaches an auto-reserve, option 892 …  auto-reserve portion 850 can include fields that allow the organizer to permit an automatic management of room bookings for this recurring event indefinitely, and/or identify one or more conditions.,  Chung [071], [Fig 8B]


the first circuitry of the terminal apparatus is configured to display the first button 30and the second button, and the second circuitry of the information processing apparatus is configured to: … of the next reservation information after the current time in response to pressing of the first button; 

Chung [Fig 1A], [Fig 1C], [Fig 2], [Figure 6A]

Although highly suggested, Chung does not teach: 
“… advance the start time of the reservation …”

Holmes teaches:
“… advance the start time of the reservation,…”

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622.


Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the  scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].


Chung teaches:
“ … pressing of the … button….”  

Chung teaches a scheduler interface with selectable recurring meeting (214) and auto-reserve meeting room (290) buttons., Chung [Fig 1A], [Fig 1C], [Fig 2 and Chung Fig 1A teaches a button for recurring.

Chung does not teach:
“ … and make a new reservation for the meeting room for a time period between the 35current time and the start time of the reservation of the next reservation information 55Client Ref. No. FN202100292 in response to pressing of the second button….”  

	Holmes teaches:
“ … and make a new reservation for the meeting room for a time period between the 35current time and the start time of the reservation of the next reservation information 55Client Ref. No. FN202100292 in response to pressing of the second button….”  

Holmes teaches meeting room is available 9:30 – 10:am and the user can check in at prior to the start of the 10am meeting.,  Holmes [Figure 6A, element 616 (slide/button)],  [Column 73 lines 5-12]

Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].
 	



Regarding Claim 3,  

The resource reservation system of claim 1, wherein in a case in which, of two successive reservation information, an end time of an 5earlier reservation information matches the start time of a later reservation information, and the two successive reservation  information includes a same reservation-making user or a same participant, 




the second circuitry of the information processing apparatus is configured to permit the start of use of the resource in the later reservation information at a predetermined timing.  

Chung teaches recurring meetings., Chung [024];, [Figure 2 – item 214, 220]



Regarding Claim 4, 
The resource reservation system of claim 2, wherein the first circuitry of the terminal apparatus is further configured to: acquire identification information of the resource, the identification information identifying a particular one of a plurality of resources; 15request the information processing apparatus for reservation information with the acquired identification information of the resource; display the requested reservation information; and display a button…

Chung Figure 6A and all associated text.

Chung does not explicitly teach:
“… accepting the start of use in a case in which no reservation is present for the current time …”

Holmes explicitly teaches:
“ … and display a button for accepting the start of use in a case in which no reservation is present for the current time…” 

Holmes teaches meeting room is available 9:30 – 10:am and the user can check in at prior to the start of the 10am meeting.,  Holmes [Figure 6A],  [Column 73 lines 5-12]


Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].

and 20the second circuitry of the information processing apparatus is configured to request the terminal apparatus to display the first button and the second button in response ….

Chung teaches a scheduler interface with selectable recurring meeting (214) and auto-reserve meeting room (290)  buttons., Chung [Fig 1A], [Fig 1C], [Fig 2]

	Although highly suggested, Chung does not explicitly teach:
“… to pressing of the button for accepting the start of use …” 

Holmes teaches:
“… in response to pressing of the button for accepting the start of use …”




Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].



Regarding Claim 5, 

The resource reservation system of claim 1, wherein 25in a case in which the second circuitry of the information processing apparatus … of the reservation of the next reservation information after a current time, the second circuitry is configured to … of the reservation of the next reservation information after the current time by a same time period as a time period by which the reservation of the next reservation information is advanced.  

Chung teaches a scheduler interface with selectable recurring meeting (214) and auto-reserve meeting room (290)  buttons., Chung [Fig 1A], [Fig 1C], [Fig 2]

Chung does not explicitly teach:
“… advances the start time of the reservation of the next reservation … to advance an end time …”

Holmes teaches:
“… advances the start time of the reservation of the next reservation information after a current time, the second circuitry is configured to advance an end time…”

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622 ,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting space 1, building A was available prior to the reservation. Holmes [Figure 6A – 616]

Holmes teaches this example, the user interface displayed by the interior device includes a check-out affordance provided to end a meeting early (e.g., the check-out affordance 1528 in FIG. 15D). In some embodiments, after check-out, the meeting space is released for local takeover or remote reservation., Holmes Figure 15D -1528

Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches monitoring the room reservatios and check ins and check outs. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking out of meeting room earlier than the  scheduled meeting end, as taught by Holmes to cancel the remainder of the meeting, Holmes [column 74 lines 35-43].



Regarding Claim 6,  

The resource reservation system of claim 1, wherein in a case in which the second circuitry of the information processing apparatus advances the start time of a 

Chung teaches a scheduler interface with selectable recurring meeting (214) and auto-reserve meeting room (290)  buttons., Chung [Fig 1A], [Fig 1C], [Fig 2]

Chung does not explicitly teach:
“… advance the start time  …”

Holmes teaches:
“… advances the start time…”

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622 ,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting space 1, building A was available prior to the reservation. Holmes [Figure 6A – 616], [Holmes column 73 lines 5-12].


Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].




Regarding Claim 7,  

A method for controlling resource reservation performed by an information processing apparatus, the method comprising: 

Chung teaches a method and system for automatically reserving a room  (resource) for a meeting is disclosed, in which a user is offered an option for enabling automatic room reservation during the creation of a scheduled meeting., Chung [abstract] , [024]; 

Chung teaches a reservation system, in accordance with a first aspect of this disclosure, includes at least one processor and one or more computer readable media., Chung [004]

receiving, from a terminal apparatus communicable with the information processing 5apparatus, a request for a start of use of a resource with an identification information of a user of the terminal apparatus,

Chung teaches receiving a first input (e.g., start time, first room criterion) for scheduling a time for a first meeting, Chung [006]; Chung teaches  a method and system for automatic reservation or booking of a room for a scheduled meeting event., Chung [024]


in a case in which the identification information of the user is included in next reservation information after a current time and the resource is not reserved for the current time, … a start time of reservation of the next reservation information after the current time; and 



Chung teaches rooms can be suggested based on user history, … and popularity ... to allow a user to quickly manage their room booking., Chung [060]; Chung  teaches a scheduler interface can be configured with an option to auto-reserve a meeting room for a future meeting that meets a set of ‘vague’ or higher-level criteria., Chung [063], [Figure 1C]  Chung teaches an availability notification 620 which indicates only that Room 135 is available for the next (upcoming) meeting, but is not able to confirm a booking of that room beyond the next meeting date., Chung [064]; Chung [060] –[065]

Chung does not explicitly teach:
“… advance the start time  …”

Holmes teaches:
“… advance the start time…”

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622 ,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting 

Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. It would have been obvious to combine reserving a meeting room, as taught by Chung, with checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes to authenticate the user prior to the of the meeting, Holmes [column 15 lines 53-56].


permitting the start of use of the resource identified by the next reservation information in which … 

Chung teaches activity within the meeting space is detected … real-time usage of a resource can be ascertained and used to automatically update the booking system., Chung [054]

	Chung does not teach:
“… the start time is advanced…”
  
	Holmes teaches:
“…permitting the start of use of the resource identified by the next reservation information in which the start time is advanced…”

Holmes teaches meeting room is available 9:30 – 10:am and the user can check in at prior to the start of the 10am meeting.,  Holmes [Figure 6A],  [Column 73 lines 5-12]

Chung teaches room reservations during the creation of a scheduled meeting.  Holmes teaches selecting a room reservation prior to the scheduled meeting time. 


Regarding  Claim 8, 

A non-transitory computer-executable medium storing a program storing 15instructions, when executed by an information processing apparatus, that cause the information processing apparatus to: receive, from a terminal apparatus communicable with the information processing apparatus, a request for a start of use of a resource with an identification information of a user of the terminal apparatus, 20in a case in which the identification information of the user is included in next reservation information after a current time and the resource is not reserved for the current time, advance a start time of a reservation of the next reservation information after the current time; and permit the start of use of the resource identified by the next reservation information 25in which the start time is advanced

These claims are substantially similar to claim 7, and thus, is rejected for the reasons set forth above regarding claim 7. While claim 8 is directed to A non-transitory computer-executable medium storing a program storing 15instructions, when executed by an information processing apparatus, that cause the information processing apparatus, Chung discloses a non-transitory computer-executable medium storing a program as [Figure 1A] , [090]-[101].

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623